Citation Nr: 0604040	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  00-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for limb-girdle muscular 
dystrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1974 to August 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

Though the veteran had initially indicated that he sought a 
hearing before a Veterans Law Judge, in 2002, he withdrew the 
request. 

In August 2003, the Board remanded this matter, and the case 
is ready for a decision. 


FINDINGS OF FACT

1.  Limb-girdle muscular dystrophy is a hereditary and/or 
congenital disorder, and medical evidence of record does not 
document its objective and subjective symptomatology 
manifestations until years after service.

2.  The veteran's separation examination is negative for 
clinical findings or for symptomatology that was eventually 
associated with the veteran's limb-girdle dystrophy.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence demonstrating that both the 
veteran's disability existed prior to service, and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2005); VAOPGCPREC 3-03 (July 16, 2003).

2.  The veteran's limb-girdle muscular dystrophy did not 
increase in disability during service, and therefore service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains February 2002, August 2004, and September 
2004 letters informing the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
latter two letters specifically told the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  The March 2000 statement of 
the case related regulations regarding aggravation, as did an 
April 2005 supplemental statement of the case, which 
particularly assessed the evidence of record in relation to 
those legal requirements.  A June 2005 letter listed the 
evidence of record a final time.  Additionally, the veteran 
stated that he would submit evidence regarding aggravation of 
his disease, which, also, indicates that the veteran was 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed a claim pre-VCAA and eventually 
received a sufficient notification letters, which 
appropriately addressed any timing error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the August and September 2004 letters stated:  "If you 
have any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Following that letter, the veteran 
received an April 2005 supplemental statement of the case, 
which told the veteran that he could make "any comment" he 
wished concerning the additional information contained 
therein.  Thus, various communications from the RO gave 
instruction that the veteran could send any kind of evidence, 
including in the form of a lay statement.  As such, the 
principle underlying the "fourth element" was properly 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  It is noted that the August 2003 Board remand sought 
a VA examination report.  The veteran submitted an October 
2004 letter that he saw no need to continue with additional 
medical appointments when the most important piece of 
information was missing, i.e., his military medical records.  
The veteran asked that a decision be made on his appeal with 
the information already in the claims file.  An April 2005 
supplemental statement of the case notified the veteran that 
he could contact the Appeals Management Center (AMC) should 
he be willing to undergo examination, and to date, it does 
not appear that the veteran contacted the AMC.  VA 
communicated its duty and willingness to assist the veteran 
in the VCAA letter; however, it cannot force a veteran to 
accept the assistance.  38 C.F.R. § 3.159(c)(1)(i); Wood v. 
Derwinski, 1 Vet. App. 190  (1991).  

It is further noted, however, that a VA examination is not 
necessary in this case.  Particularly, as described further 
below, the medical and lay evidence does not establish that 
the veteran suffered an in-service disease, that is to the 
extent that a disability increased in severity during 
service, such that 38 C.F.R. § 3.159(c)(4) necessitates 
further remand. 

In terms of gathering relevant records, the claims file 
contains private medical records from Oregon Health Sciences 
University Hospitals, treatment records from the Portland VA 
Medical Center (VAMC), and Social Security Administration 
(SSA) records.  As noted above, the veteran indicated in 
October 2004 that the case should be decided on the evidence 
already of record, meaning, he did not identify any further 
outstanding and relevant evidence that VA could obtain.

The veteran's service medical records are incomplete-the RO 
received only a separation examination.  An initial records 
request indicated a period of service of May 1976 to August 
1979.  A subsequent service verification indicated that the 
veteran had entered active duty in March 1974.  Thus, a 
February 2002 deferred rating decision noted that another try 
should be attempted for the veteran's service medical 
records, with both periods of service.  A fax request 
indicated that a special search should take place for medical 
records, and a response indicated that no files were located.  
In March 2002, another records response (for March 1974 to 
May 1976) indicated that the veteran's record contained a 
prior request for service medical records that had been sent 
to the Seattle RO on June 10, 1999, and that the veteran's 
file did not contain any additional service medical records.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Facts

The veteran's service medical records include a separation 
Report of Medical History; the veteran did not mark that he 
had painful or swollen joints, or any other symptomatology 
associated with the musculoskeletal system, except for foot 
trouble.  The attending physician noted stress fracture both 
feet in basic training.  A May 1979 Report of Medical 
Examination found a normal clinical evaluation except for 
noting a tatoo on the veteran's right forearm.  Under summary 
of defects and diagnoses, the physician indicated L2 profile 
for stress fractures of both feet.  

Post-service, the record contains a January 1997 progress 
record from Oregon Health Sciences University Hospitals and 
Clinics scripted by Wendy Johnston, M.D., Assistant 
Professor, Neurology.  The veteran's chief complaint was leg 
weakness.  In terms of a history of the present illness, the 
veteran stated that his whole life he had been "small and 
always the last runner."  The veteran reported that he had 
needed to go to a special boot camp in the military because 
he had been unable to reach his physical goals in time.  In 
the previous ten years, the veteran had noticed, however, 
that he was not normal with respect to his strength-
especially in the previous three to four years, he had gotten 
to the point that when he walked upstairs he had to lean over 
at the hip.  In the prior year, the veteran reported, he had 
had trouble getting up from the floor secondary to low back 
weakness.  Ten years earlier, the veteran in fact noticed 
that when he ran 1/2 mile to one mile he would bend over 
secondary to weakness.  

Dr. Johnston opined given the fact that the veteran had had 
symptoms his whole life and his symptoms were very gradual 
and worsening as well as his abduction and adduction 
weakness, it was most likely a genetic disorder as opposed to 
an acquired disorder.  

A February 1997 report from Dr. Johnston (written to Robert 
Manley, M.D., and Craig Greenberg, M.D., who had apparently 
referred the veteran), again noted the veteran's report that 
he had had always been less able than boys and men of his own 
age.  He had always been picked last for teams, and was last 
in sports.  Over the previous ten years, the veteran had felt 
that his strength was not normal, and his symptoms of 
weakness progressed to the point where he needed to lean over 
when walking up stairs and almost pulling himself up the 
stairs.  Dr. Johnston brought up the issue of family 
counseling, as the veteran had a daughter who was soon to 
deliver a baby.

SSA records contain an April 1997 letter from Dr. Johnston to 
the veteran's employer stated that the veteran had been 
evaluated in her clinic and appeared to have a mild, slowly 
progressive limb-girdle muscular dystrophy.  She expected it 
to become progressively disabling over the course of the 
veteran's lifetime.  

Attached to his application for compensation, the veteran 
submitted an October 1997 VA Form 21-4138, stating that as 
far back as he could remember he had been unable to compete 
in sports.  When he joined the Army, he could not compete in 
the usual activities, like the running exercises and some 
other strength bearing instruction.  The veteran reported 
that he had eventually been given several waivers releasing 
him from the typical activities, and he was given a position 
with computers.  Near the end of his service, the veteran 
became addicted to narcotics due to pain and asked for a 
medical discharge.  The veteran stated that he had continued 
to weaken in strength, and a year ago was diagnosed with 
limb-girdle muscular dystrophy.  He reported that he had not 
been able to find a diagnosis until a year ago, and now he 
understood why it had been so difficult to run as a child and 
to exercise in the Army.  

SSA records contain a December 1997 new patient physical and 
history performed by James S. Prihoda, M.D., who noted that 
the veteran was followed by Dr. Johnston.  The veteran 
reported a long history of symptoms dating back to about 1985 
with weakness particularly in his back.  He had never 
experienced the muscle development excepted with weight 
lifting and he noted progressive fatigue after running a 
mile.  Two years earlier, the veteran had to lean over when 
climbing stairs, and that is when he sought treatment from 
Dr. Johnston.  

A March 1998 letter from Dr. Johnston (to Dr. Prihoda) stated 
that when she had recently seen the veteran in the clinic, he 
had showed no real progression in his muscular symptoms, but 
he did have mild pelvic girdle instability, a compensating 
posture, and mild weakness of the abductor muscles 
disproportionate to the rest of his examination.

A May 1998 new office consultation from Rehabilitation 
Medicine Associates indicated that approximately two years 
earlier the veteran had been diagnosed as having limb-girdle 
muscular dystrophy.  The veteran recalled that in his 
childhood years he may have lagged behind somewhat in regards 
to physical activities when comparing himself to other 
children, but he did not recall any significant physical 
difficulties until approximately two years ago.  Since that 
time, the veteran reported that he had been dealing with the 
muscular dystrophy diagnosis.  Daniele L. Erb., M.D., noted 
that the veteran had a progressive disease. 

A July 1999 letter from Dr. Johnston stated that she followed 
the veteran annually, and he carried a diagnosis of limb 
girdle muscular dystrophy.  The letter articulated that limb 
girdle muscular dystrophy was a progressive disease; symptoms 
included, but were not limited to, weakness and atrophy 
(wasting) of the shoulder and pelvic girdle muscles first, 
with progression throughout the muscles of the body.  Dr. 
Johnston stated that in the veteran's case, she felt his 
disease was most probably a late childhood onset.  

A July 1999 Portland VAMC neurology note indicated that the 
veteran sought to establish care since he had no drug benefit 
through private insurance.  In terms of initial symptoms of 
muscular dystrophy, the veteran asserted that in 1985, after 
running a mile, he found that he had to lean forward to gain 
some mechanical advantage.  He stopped doing physical 
exercise vigorously for many years, but then in 1996 found 
that he could not climb stairs unless he bent forward in an 
extreme angle at the waist.  

In his August 1999 notice of disagreement, the veteran 
asserted that at no time did an Army doctor perform an 
appropriate test to attempt to find out why a seventeen-year-
old male was having such physical difficulties.  He stated 
that the physical training, though modified, caused pain and 
clearly increased muscle breakdown as well as singled him 
out-which caused emotional pain as well.  

In February 2002, the veteran submitted a medical article 
authored by Glenn Lopate, M.D., concerning limb girdle 
muscular dystrophy.  The definition of the disorder included 
that it had onset in the late first or second decade of life, 
that it was transmitted as an autosomal-recessive or less 
frequently as an autosomal-dominant trait, and resulted in 
severe disability within 20-30 years.  

In a February 2002 statement, the veteran asserted that Dr. 
Johnston was well qualified to conclude that his muscular 
dystrophy was early onset.  The veteran stated that thus he 
in fact had the condition while serving his six years in the 
military.  

In a February 2002 VA Form 21-4138, the veteran again 
asserted that the lumb-girdle muscular dystrophy was early 
onset, and he had had the disease while in the Army.  The 
veteran stated that a letter from a physician documenting 
aggravation would be forthcoming.  

An October 2002 letter from Oregon Health & Science 
University, scripted by Kari Swarztrauber, M.D., indicated a 
preferred diagnosis of probable congenital myopathy of the 
central core or central nuclear type with a mild progression 
over time, but with a remote possibility of a rare limb 
girdle muscular dystrophy.  Prognosis for the veteran was 
slow and continuous decline in muscle strength over time.  

An April 2005 Portland VAMC neurology follow-up noted that 
the veteran's symptoms had begun in approximately 1992 with 
scapular winging and difficulty climbing stairs.  It was 
noted that the veteran had had very slow progression of his 
general weakness early fatigue over the last six months.  The 
assessor's impression was probable limb-girdle muscular 
dystrophy, slowly progressive.  Though the veteran had 
reported progression of the weakness, the examining 
professional noted that objectively the veteran's power on 
examination seemed to be unchanged from his last visit.  Some 
of his subjective weakness may have been related to recent 
weight gain and general deconditioning.  The assessor stated 
that given the slow progression of his LGMD, it was felt that 
the veteran most likely would continue to be quite functional 
into old age, barring other medical comorbidities.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of 
examination."

Additionally, history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered with all 
other material evidence in determination as to inception.  
Determinations should not be bases on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
basic character, origin, and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

Also, history conforming to accepted medical principles 
should be given due consideration in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms, and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning inception, development, and 
manifestations of a particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b)(1).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

It is again noted that additional service medical records 
beyond the separation examination of record have not been 
located.  As such, an entrance examination is not available 
for review.  Given a careful review of the claims file, which 
includes the veteran's candid reports of symptomatology for 
the purpose of medical treatment, and medical records, it 
appears that an ultimate diagnosis of the veteran's current 
disability determined it to be of genetic origin.  
Particularly, in October 2002, Dr. Swartztrauber indicated a 
preferred diagnosis of probably congenital myopathy of the 
central core or central nuclear type.  "Congenital" is 
defined as: "Existing at birth, referring to certain mental 
or physical traits, anomalies, malformations, diseases, etc. 
which may be either hereditary or due to an influence in 
gestation up to the moment of birth."  See Stedman's Medical 
Dictionary, 27th ed., 2000, at 398.  Additionally, a 
definition of limb-girdle muscular dystrophy includes a 
notation that "[a]utosomal dominant and recessive 
inheritance have been described."  See id. at 558.  As such, 
clear and unmistakable evidence indicates that that the 
disease, by its medically defined nature, existed prior to 
service.

Moreover, the record clearly and unmistakably supports a 
finding that the disease was not aggravated by service.  
Particularly, the veteran's separation examination did not 
find any clinical abnormalities, and nor did the veteran 
indicate that he suffered from symptomatology (besides a foot 
problem).  This evidence is highly probative because it 
reflects a contemporaneous recording of the veteran's 
physical state at that time, which was essentially negative.  
Also, the veteran's various statements to recent medical 
providers indicated that he did not start experiencing the 
kind of symptomatology that eventually prompted him to seek 
medical treatment (which in turn lead to a diagnosis) until 
the mid 1980's.  In 1997, the veteran first saw a neurologist 
due to difficulty with getting off of the floor.  An April 
2005 neurology note indicated that the veteran's limb-girdle 
muscular dystrophy had evidenced a "slow progression," such 
that the veteran would be quite functional into old age. 

The veteran's contentions regarding his in-service physical 
difficulties are specifically considered in light of his 
missing service medical records.  Though the veteran may have 
had physical difficulties with basic training such that he 
went through an alternative training, and eventually worked 
with computers in lieu of another job, his separation 
examination did not contain any pertinent findings regarding 
his musculoskeletal system, indicative of later articulated 
symptomatology that was identified as due to muscular 
dystrophy.  Thus, the service and post-service medical 
evidence, when viewed with a historical perspective, 
constitutes clear and unmistakable evidence that the disease 
was not aggravated during service.

As such, the presumption of soundness is rebutted.  In terms 
of 38 C.F.R. § 3.306(a), the Board cannot conclude that the 
evidence supports a finding that a pre-existing disease was 
aggravated during service, i.e., in the veteran's case there 
was no increase in disability.  Again, the veteran's 
separation examination failed to identify any clinical 
manifestation, or subjective symptomatology such that a 
conclusion could be drawn that the veteran's limb-girdle 
muscular dystrophy had increased in severity.  Again, the 
record indicates that the veteran's limb-girdle muscular 
dystrophy began to manifest in the mid-1980s, and 
particularly in the mid-1990s.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991) (recognizing the temporary injury of a 
preexisting "trick knee" during service did not constitute 
"aggravation" because the knee condition was the same at 
induction and separation); compare Sondel v. West, 13 Vet. 
App. 213, 218-19 (1999) (recognizing aggravation where the 
veteran's preexisting thigh condition permanently increased 
in severity during service to the point where he had to be 
discharged due to that medical condition).  

The veteran points to Dr. Johnston's July 1999 letter, in 
which she stated that in the veteran's case, she felt his 
disease was probably late childhood onset.  This statement, 
however, does not offer a medical opinion that the veteran's 
limb-girdle dystrophy underwent an increase in disability 
during military service.  Additionally, SSA records were 
assessed (it appears that the veteran is considered disabled 
due to limb-girdle muscular dystrophy)-however, the file 
contained medical records mentioned above, and did not offer 
any opinion regarding the veteran's limb-muscular dystrophy 
in relation to military service.  

As such, a preponderance of the evidence is against the claim 
of service connection, and the benefit of the doubt doctrine 
cannot be applied.  


ORDER

Entitlement to service connection for limb-girdle muscular 
dystrophy is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


